Citation Nr: 1412147	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO. 12-28 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.

3. Entitlement to service connection for a right leg disability.

4. Entitlement to service connection for a left leg disability, to include as secondary to a right leg disability.

5. Entitlement to service connection for bilateral upper extremity frostbite residuals.

6. Entitlement to service connection for bilateral lower extremity frostbite residuals.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to October 1952 and from January 1953 to January 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In that decision, the RO denied service connection for all issues currently on appeal.

The Board has included on appeal the claim for service connection for an acquired psychiatric disorder other than PTSD. In pursuing his claim, the Veteran specifically claimed service connection for PTSD. A review of the record, including the Veteran's VA treatment records and his June 2011 VA psychiatric examination, reveals that a diagnosis of depression has been provided. In view of this information, it is appropriate to include a broader claim for a psychiatric disability other than PTSD in addition to his specifically claimed PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a videoconference hearing before the undersigned in February 2014. A transcript of the hearing has been associated with the Veteran's claim file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a right leg disability, a left leg disability to include as secondary to a right leg disability, bilateral upper extremity frostbite residuals, and bilateral lower extremity frostbite residuals are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A diagnosis of PTSD conforming to the DSM-IV has not been rendered at any time during the pendency of this claim.

2. An acquired psychiatric disability, to include depression, is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).


2. An acquired psychiatric disability, to include depression was not incurred in or aggravated by service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in May 2009, prior to the initial unfavorable adjudication in January 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private medical records have also been associated with the claims file. No other relevant records have been identified and are outstanding. 

The Veteran has indicated that he receives Social Security benefits, but those records have not been associated with the case file. While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain Social Security records when those records are potentially relevant to the claims on appeal. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim. Id. In this case, the Veteran has indicated on numerous occasions that he is currently retired and affirmatively stated in an April 2013 Statement of Net Worth that he had neither claimed or was receiving Social Security disability benefits. As the Veteran's benefits are not linked to a disability generally, the Board finds that any Social Security records associated with the Veteran's receipt of benefits do not have a reasonable possibility of helping to substantiate the Veteran's claim, are therefore not relevant, and VA had no duty to obtain them. Golz, 590 F.3d 1317. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA psychiatric examinations in January 2010 and June 2011. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationales for their opinions. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for service connection for PTSD and service connection for an acquired psychiatric disorder other than PTSD, to include depression. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For psychoses, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.


Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board will first address the issue of service connection for PTSD, and then will address the issue of service connection for a psychiatric disability other than PTSD, to include depression.



A. PTSD

The Veteran contends he is entitled to service connection for PTSD. For the reasons stated below, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD in accordance with the DSM-IV.

The Veteran has stated that he has PTSD as a result of witnessing a fellow service member die in a training accident during service. He has described a depressed mood, difficulty being around others, sleep difficulties, occasional bad dreams about the training accident, hypervigilance and an impaired social life. While the Veteran is competent to relate these symptoms, the Veteran is not competent to diagnose himself with PTSD as such a diagnosis requires medical training and expertise. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of record, the issue of a current diagnosis must be decided based on the medical evidence of record.

The Veteran was provided with two VA psychiatric evaluations. The January 2010 VA examiner determined that there were insufficient symptoms to justify an Axis I diagnosis of PTSD. The examiner based this conclusion on the fact that while the Veteran endorsed having some bad dreams about his stressor and sleep difficulties, the Veteran endorsed no other symptoms that would justify a diagnosis of PTSD based on the DSM-IV criteria. The June 2011 VA examiner also opined that the Veteran's stated symptoms did not meet the criteria required for a diagnosis of PTSD under the DSM-IV. The examiner noted that the Veteran complained of sleep difficulties, difficulty trusting others and bad dreams. However, the examiner noted that many of the Veteran's symptoms were tied to other factors, such as the Veteran linking his lack of social activities and hobbies to the fact that he had always been too busy working to develop any. Further, the examiner noted that the Veteran was vague when describing his symptoms of avoidance, re-experiencing of the event and hyperarousal, all of which were insufficient to support a PTSD diagnosis.

Turning to the VA treatment records, the Veteran's records are silent for a diagnosis of PTSD. The records reflect negative PTSD screenings in April 2012, July 2007, and September 2006. Further records from February 2010 and April 2009 contain notations that the Veteran does not suffer from PTSD. There is no other medical evidence of record, VA or private, indicating that the Veteran has at any point been diagnosed with PTSD. As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability, and therefore service connection for PTSD is not warranted.

The Board notes that the Veteran does have a confirmed stressor. However, the presence of a stressor, by itself, is not sufficient to warrant a diagnosis of PTSD. Here, the medical evidence of record indicates that, despite the presence of a stressor, the Veteran does not have PTSD according to the DSM-IV criteria.

As there is no competent lay evidence of record and the medical evidence is silent for a diagnosis of PTSD that is in accordance with the DSM-IV, the Board finds that the preponderance of the evidence is against a finding of a current diagnosis. As there is not a current diagnosis of PTSD, the first element is not met and service connection is not warranted. 38 C.F.R. § 3.304(f), 4.125(a); Brammer, 3 Vet. App. 223. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Psychiatric Disorder Other Than PTSD

As stated previously, while the Veteran's claim specified PTSD, review of the record shows that the Veteran has a diagnosis of depression not otherwise specified (NOS). As such, the Board finds that an additional, broader claim has been raised. See Clemons, 23 Vet. App. 1. For the reasons stated below, the Board finds that service connection for an acquired psychiatric disorder, to include depression, is not warranted on a direct or presumptive basis.

First, direct service connection for the Veteran's depression is not warranted. The Veteran has a current diagnosis of depression NOS, and as such the first element of service connection has been met. 38 C.F.R. § 3.303.

Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury, or disease. The Veteran has not made any statements indicating that he was diagnosed with depression or experienced any symptoms associated with depression while in service. The Veteran has identified a training accident that resulted in the death of a fellow service member as a stressor, but has not indicated this event as marking the onset of any depressive symptoms. As there is no lay evidence of record on the issue, the issue will be determined based on the medical evidence.

The Veteran's service treatment records are silent for any indication that the Veteran was either diagnosed with depression or complained of symptoms associated therewith. The Veteran's separation examination and two in-service reports of medical history indicate no psychiatric issues or troubles with worry or depression. Finally, the January 2010 VA examiner noted that the Veteran reported having had no adjustment issues while in the military. As such, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury, or disease.

Even assuming the presence of an in-service event, injury or disease, the preponderance of the evidence is against a finding that the Veteran's depression is causally related to his active duty service. The Veteran has not submitted any lay statements indicating that his depression is related to his military service. As such, the issue will be determined based on the medical evidence of record.

The Veteran was provided with a VA psychiatric evaluation in June 2011. During the examination, the Veteran reported that he generally had a depressed mood, but did not endorse it as being sustained, and reported being diagnosed with depression in March 2005. The examiner noted that VA treatment records from March 2005 indicated that the Veteran was diagnosed with depression due to be the fact that his left eye blindness had resulted in unemployment. Based on this information, the examiner opined that the Veteran's depression was not related to his active military service, and was instead related to his current left eye blindness. 

The Veteran's VA treatment records reflect a diagnosis of depression in March 2005, which was attributed to the Veteran's unemployment due to his blindness. Prior to March 2005, VA depression screenings from September 2004, August 2003, October 2002, and January 2002 were all negative for depression. There is no other medical evidence of record, either VA or private, indicating that the Veteran's current depression is related to his active duty service. As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's depression is causally or etiologically related to his active duty service.

Second, depression cannot be service connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309(a). Depression is not a specifically enumerated disease, and is therefore not eligible for service connection as a chronic disease. 38 C.F.R. § 3.309(a). While the term "psychosis" is a listed chronic disease, depression is not encompassed by that term. See 38 C.F.R. §§ 3.309(a), 3.384. As such, service connection based on the presumption in favor of chronic diseases cannot be granted.

Finally, service connection for depression is not warranted based on continuity of symptomatology. 38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d 1331. As stated in the previous paragraph, depression is not a specifically enumerated chronic disease, nor is it included under any boarder listed terms, such as "psychosis." 38 C.F.R. §§ 3.309(a), 3.384. Therefore, service connection based on continuity of symptomatology is not warranted. 

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, disease or event, or that the Veteran's depression is related to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.


REMAND

In instances where service records are missing or destroyed, the Board has a heightened duty to assist and explain its findings and conclusions. See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). In this case, the Veteran has stated he incurred his residuals of frostbite while involved in mountain rescue training in Japan. The Veteran's DD-214 indicates that he had 7 months of overseas service, but where the Veteran served is unclear. The Veteran was requested to provide additional information and a Form 13055 was received from the Veteran. However, no formal finding of unavailability was associated with the claims file, and therefore it is unclear what efforts were made to obtain the Veteran's records. As such, in accordance with the heightened duty to assist in cases involving damaged or destroyed records, the Board finds that further development is required before a decision can be made.

Additionally, VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran has claimed his bilateral upper and lower extremity residuals of frostbite, as well service connection for bilateral knee conditions as a result of parachute jumps in service. Further, the left knee condition was claimed as secondary to the right knee. However, the June 2009 VA extremities examination only analyzed the Veteran's claims of frostbite residuals, and did not analyze the question of service connection for bilateral knee disabilities as a result of in-service parachute jumps, nor was the issue of secondary service connection for the left knee addressed. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). Thus, new VA examinations are required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). Expedited handling is requested.)

1. Contact the Veteran and ask him to provide as detailed a statement as possible concerning his overseas deployment(s) while in service, to include approximate dates, locations, and units with which he was deployed.

2. Then, contact all appropriate record centers, to include the Joint Services Records Research Center (JSRRC) and the National Personnel Records Center (NPRC), whether the Veteran personally or the unit with which he was deployed was stationed in the locations and during the periods identified by the Veteran. Any other development deemed necessary should also be conducted.

All actions to obtain such records should be documented. If the records cannot be located or do not exist, a formal memorandum of unavailability should be associated with the claims file outlining all efforts made to obtain the records, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a new VA examination with an appropriate medical professional in order to ascertain the nature and etiology of his bilateral knee disabilities. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

With respect to the right knee disability:

a) Did the Veteran's right knee disability manifest to a compensable degree within one year of separation from service?

For the purposes of this question and the next, a current disability of osteoarthritis is conceded.

b) If the Veteran's right knee disability did not manifest within one year after separation from service, is it at least as likely as not (a fifty percent probability or greater) that the right knee disability was otherwise incurred or aggravated in service?

With respect to the left knee:

a) Did the Veteran's left knee disability manifest to a compensable degree within one year of separation from service?

For the purposes of this question and those following, a current disability of osteoarthritis is conceded.

b) If not and if it is found that the right knee disability is related to service, is it at least as likely as not (a fifty percent probability or greater) that the left knee disability was caused by the Veteran's right knee disability?

c) If the right knee disability did not cause the left knee disability, is it at least as likely as not (a fifty percent probability or greater) that the left knee disability was aggravated (permanently worsened beyond its natural progression) by the right knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the left knee disability by the service-connected disability.

d) If the Veteran's left knee disability did not manifest within one year after separation from service and is not caused or aggravated by the right knee disability, is it at least as likely as not (a fifty percent probability or greater) that the left knee disability was otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinions should be provided. In forming the opinions, the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


